NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OLGA BARANNIK,                                  No.    19-70871

                Petitioner,                     Agency No. A73-539-000

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 14, 2020
                              Pasadena, California

Before: GOULD and LEE, Circuit Judges, and KORMAN,** District Judge.

      Olga Barannik, a Ukrainian citizen, petitions for review of a decision by the

Board of Immigration Appeals (“BIA”) dismissing her appeal for failure to

“meaningfully challenge” the Immigration Judge’s (“IJ”) adverse credibility

determination. We grant the petition and remand for further proceedings.

      The Attorney General argues that we lack jurisdiction because of Barannik’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
alleged failure to exhaust her challenge to the IJ’s adverse credibility determination

before the BIA. See 8 U.S.C. § 1252(d)(1). We disagree. Barannik proceeded pro

se before the BIA, and we therefore apply a “forgiving standard[]” in assessing

exhaustion, giving her pleadings to the BIA “their most liberal construction.”

Pagayon v. Holder, 675 F.3d 1182, 1188 (9th Cir. 2011). Barannik was required

only to place the BIA “on notice of the contested issues.” Ren v. Holder, 648 F.3d
1079, 1083 (9th Cir. 2011) (internal quotation omitted). She did so by addressing

the IJ’s reasons for finding her not credible, such as the IJ’s conclusion that she

testified inconsistently about the number of times she was harmed in Ukraine. She

also argued that the inconsistencies noted by the IJ resulted from translation errors.

While these contentions were sufficient to place the BIA on notice under our liberal

standard for pro se respondents, we also note that Barannik addressed the adverse

credibility finding directly, claiming “I’m personality who need credible.”

      We therefore grant the petition and remand to the BIA to consider Barannik’s

arguments on the merits. See Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th

Cir. 2007). We hope that Barannik’s able pro bono counsel will continue to assist

her on remand.

      PETITION GRANTED; REMANDED.




                                          2